IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                              NO. 652
                               :
ORDER AMENDING RULE 394 OF THE :                              SUPREME COURT RULES
RULES OF JUVENILE COURT        :
PROCEDURE                      :                              DOCKET
                               :
                               :




                                                ORDER


PER CURIAM

      AND NOW, this 21st day of November, 2014, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the modifications to Rule 394 of the Rules of Juvenile Court
Procedure are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.